Douglas, J.,
concurring. I reluctantly concur with the majority. I write separately to, in part, explain my position and to, in part, respond to the dissents.
The majority finds that Am.Sub.H.B. No. 107 “ * * * violates the one-subject rule of Section 15(D), Article II of the Ohio Constitution, but the violation is remedied by the severance of the child labor exemption provision ofR.C. 4109.06 and the workplace intentional tort provision ofR.C. 2745.01 from the bill * * (Emphasis added.) What is the majority’s justification for proceeding in this manner? The answer is found in State ex rel. Hinkle v. Franklin Cty. Bd. of Elections (1991), 62 Ohio St.3d 145, 580 N.E.2d 767.
In Hinkle, we considered the constitutionality of Am.Sub.H.B. No. 200. The allegation made in Hinkle was that the bill violated the one-subject rule which prohibits disunity of subjects. The bill in question contained matters pertaining to the state judicial system (creating new courts, new judgeships, etc.) and a provision defining the term “residence district” in the liquor control law for the purpose of exercising the local option privilege. In finding that the bill violated the one-subject rule, the majority, in Hinkle, found that “[t]o say that laws relating to the state judiciary and local option have elections in common is akin to saying that securities laws and drug trafficking penalties have sales in common— the connection is merely coincidental.” Id. at 148, 580 N.E.2d at 770.
The majority, in Hinkle, up to that point, was correct and, further, was correct when it quoted from State ex rel. Disc v. Celeste (1984), 11 Ohio St.3d 141, 145, 11 OBR 436, 440, 464 N.E.2d 153, 157, that “ ‘ * * * [a]n absence of common purpose or relationship between specific topics in an act and when there are no discernible practical, rational or legitimate reasons for combining * * * provisions in one act * * * [strongly suggest] that the provisions were combined for tactical reasons, i.e., logrolling. Inasmuch as this was the very evil the one-subject rule was designed to prevent, an act which contains such unrelated *242provisions must necessarily be held to be invalid in order to effectuate the purposes of the rule.’”
The majority, in Hinkle, was still correct when it said that “Am.Sub.H.B. No. 200 falls within this language [Dix language] and, therefore, violates Section 15(D), Article II of the Ohio Constitution * * *.” IcL, 62 Ohio St.3d at 149, 580 N.E.2d at 770. But the majority, in Hinkle, did not stop there. It added, “ * * * to the extent that the bill incorporates Section 7. Accordingly, we sever the offending portion of the bill * * Id. For this new constitutional reconstruction, the majority, in Hinkle, then cited Livingston v. Clawson (1982), 2 Ohio App.3d 173, 2 OBR 189, 440 N.E.2d 1383, and continued, “ * * * to cure the defect and save the portions of Am.Sub.H.B. No. 200 other than Section 7 which do relate to a single subject.” Id. The fact is, however, that Livingston had nothing to do with Section 15(D), Article II of the Ohio Constitution.
I dissented in Hinkle, stating, in part, that “[t]he majority should remember that this opinion [Hinkle ] will be the basis upon which bills that violate the one-subject rule will be judged in the future. It will be a race to this court by parties seeking to uphold their portion of a bill while asking us to find another portion of the bill unconstitutional, when the one-subject rule is violated. Who is to choose the more favored provision(s)? Why the Justices, of course. How can there be any certainty or reliability when such a procedure is followed?” (Emphasis added.) Hinkle, 62 Ohio St.3d at 153, 580 N.E.2d at 773.
Today’s decision carries out that prediction and confirms that fear. As my dissent in Hinkle went on to say, “ * * * how does the majority know which part of the Act is defective? The Act is a promulgation of the General Assembly in package form. Can we break into the package and excise what we perceive (or want to be) the offending part?” (Emphasis added.) Id.
In Hinkle, the majority answered that it could decide which parts of an offending Act should be saved even though Dix, supra, very clearly said that “ * * * an act which contains such unrelated provisions must necessarily be held to be invalid in order to effectuate the purposes of the rule.” (Emphasis added.) Dix, 11 Ohio St.3d at 145, 11 OBR at 440, 464 N.E.2d at 157. Note, Dix says the Act — not just part of the Act — must be held to be invalid.
Notwithstanding all this, the majority, in Hinkle, exercised its power (judicial legislation?) and found severability to be the order of the day. Hinkle was bad law when it was decided — and it is bad law now. But it is the law and it must be followed until overruled. I am prepared to do just that — overrule Hinkle.
Not surprisingly, the dissents make only a passing reference to Hinkle. The rambling dissent, authored by my valued colleague Justice A.W. Sweeney, who, incidentally, concurred in Hinkle, now seems to disapprove of Hinkle when, in his dissent, he states that he now believes that “ *. * * it makes abundantly more *243sense for this court to reevaluate the wisdom of Hinkle, supra, and admit error * * This apparent deathbed conversion is welcome but, obviously, falls far short of voting to overrule Hinkle. If Justice A.W. Sweeney wants to overrule Hinkle and, thereby, prevent any “excising” of Am.Sub.H.B. No. 107, then I agree, but he should recognize that such an action then invalidates the entire Act including the appropriation provisions. Under existing law, he cannot have it both ways.
Justice Sweeney then cites Hoover v. Bd. of Franklin Cty. Commrs. (1985), 19 Ohio St.3d 1, 19 OBR 1, 482 N.E.2d 575, and says that “ * * * Hoover * * * undoubtedly compels that the entire legislation be invalidated * * *.” Given Hinkle, Hoover, of course, stands for no such proposition!
Hoover, in major part, deals with the “three-reading” rule of Section 15(C), Article II of the Ohio Constitution. See Hoover syllabus. Where Hoover deals with Section 15(H), Article II of the Ohio Constitution, the one-subject rule, it does so in language inapposite to Justice A.W. Sweeney’s statement about Hoover. Hoover, supra, 19 Ohio St.3d at 6, 19 OBR at 5, 482 N.E.2d at 580, says, “[a]s we emphasized in Dix, every presumption in favor of the enactment’s validity should be indulged. The mere fact that a bill embraces more than one topic is not fatal, as long os a common purpose or relationship exists between the topics.” (Emphasis added.) Neither dissent, of course, points out how the Act in question, “excised” in part by the majority, now contains more than one topic nor does either dissent set forth how the remainder of the Act fails in “a common purpose or relationship * * * between * * * topics.” Justice A.W. Sweeney concurred in Hoover and if he says the case stands for the proposition that “the entire legislation be invalidated[,]” then he should realize that the entire law has to go — not just everything but the appropriation provisions.
Moving to the dissent of Justice Francis E. Sweeney, Sr., I immediately recognize that my friend and valued colleague was not a member of this court when Hinkle was decided. That does not lessen the fact, however, that Hinkle is the law on a question which is a subject of his dissent and should, I believe, be followed unless and until it is overruled.
In his dissent, Justice Francis E. Sweeney, Sr. accuses the majority of “ * * * wishful thinking, not reasoned analysis.” To support this conclusion, Justice Sweeney makes three points.
First, the dissent argues violation of the one-subject rule. I have responded to this argument, supra. Additionally, with reference to the “logrolling” argument, “logrolling” by the General Assembly is not constitutionally forbidden in all cases by Section 15(D), Article II. The General Assembly, and properly so, engages in “logrolling” much of the time. The only “logrolling” that is constitutionally proscribed is that which results in an Act violating the one-subject rule of Section *24415(D), Article II. Given the Act as now “excised” by the majority pursuant to the law of Hinkle, there is now not more than one subject and thus no prohibited “logrolling.”
Second, Justice Sweeney argues that “ * * * there is no necessary or logical relationship between the substantive provisions of Am.Sub.H.B. No. 107 and the nature and amounts of the appropriations for the bureau provided in that legislation.” It is his thesis that combining an appropriation measure with substantive provisions of law also brings about a violation of the one-subject rule. Again, no case law is cited for this proposition. I believe the case law and learned legal commentary are to the contrary.
Justice Sweeney cites Dix, supra, and Professor Ruud’s article, “No Law Shall Embrace More Than One Subject” (1958), 42 Minn.L.Rev. 389. What Dix, supra, 11 Ohio St.3d at 146, 11 OBR at 441, 464 N.E.2d at 158, really said was that “[t]he appropriation in Am.Sub.S.B. No. 227 funds directly the operations of programs, agencies, and matters described elsewhere in the bill. * * * The appropriation is simply the means by which the act is carried out, and the inclusion of such an appropriation does not destroy the singleness of the subject and the one-subject rule is not violated." (Emphasis added.)
Obviously, the foregoing does not support the position taken by the dissents. Neither does Professor Ruud. In the article, the professor said, “[t]here seems to be no serious contention that an appropriation is in itself a second subject; therefore, an act may, for example, establish an agency, set out the regulatory program, and make an appropriation for the agency without violating the one-subject rule." (Emphasis added.) Ruud, supra, at 441. Thus, it is clear that combining an appropriation measure with substantive provisions of law does not violate the one-subject rule.
Third, Justice Sweeney persuasively argues that the Act, as passed, violated the three-consideration provision of Section 15(C), Article II of the Ohio Constitution. Considering all the machinations that went into enacting this legislation, Justice Sweeney may be right. Unfortunately, the law does not support his position and that, again, may be the reason none is cited. I have reviewed the pertinent provisions of the Constitution, the journal of the Senate, the journal of the House of Representatives and the case law.
A, The Constitution — Section 15(C), Article II
Section 15(C), Article II of the Ohio Constitution states, in part, that “[e]very bill shall be considered by each house on three different days, unless two-thirds of the members elected to the house in which it is pending suspend this requirement, and every individual consideration of a bill or action suspending the requirement shall be recorded in the journal of the respective house * *
*245The Journal of the Senate of June 23, 1993, reflects that “Sub.H.B. No. 107 * * * relative to the workers’ compensation laws and to make appropriations for the Industrial Commission and the Bureau of Workers’ Compensation for the biennium beginning July 1, 1993, and ending June 30, 1995 was considered the third time.” (Emphasis added.) The Journal of the House of Representatives of June 9, 1993, reflects that: “Sub.H.B. No. 107 — Representative Sweeney. To amend sections 109.84 * * * and to repeal sections 4123.441 and 4141.48 of the Revised Code relative to the Workers’ Compensation Laws and to make appropriations for the Bureau of Workers’ Compensation for the biennium beginning July 1, 1993, and ending June 30, 1995, was taken up for consideration the third time.” (Emphasis added.) The journals of both houses could not be more clear as to what was considered and how many times the subject matter was considered!
B. The Constitution — Section 15(E), Article II
Section 15(E), Article II of the Ohio Constitution states that “[e]very bill which has passed both houses of the general assembly shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have been met and shall be presented forthwith to the governor for his approval.” The signatures of the Senate President and the Speaker of the House appear on the bill in question and meet this certification requirement.
C. The Case Law
As to the signatures of the presiding officers of both houses and the effect of those signatures, this court in Maloney v. Rhodes (1976), 45 Ohio St.2d 319, 74 O.O.2d 499, 345 N.E.2d 407, paragraph three of the syllabus, said: “A law enacted by the passage of a bill by both Houses of the General Assembly by the required majority vote and signed by the Governor (Section 16, Article II of the Ohio Constitution) is constitutionally invalid where it does not contain the signatures of the presiding officers of both the House and the Senate ‘to certify that the procedural requirements for passage have been met.’ Section 15(E), Article II, Ohio Constitution.” (Emphasis added.) Thus, it follows that where the bill is properly signed by the presiding officers of each house, the bill is constitutionally valid in complying with all the procedural requirements for passage.
Further, in Hoover, supra, 19 Ohio St.3d at 4, 19 OBR at 3, 482 N.E.2d at 578, in reference to Section 15(C), we said that, “[t]hus, by constitutional mandate, there now exists an inherently reliable immediate source [the journals] by which the legislature’s compliance may be readily ascertained without any undue judicial interference. As a result of the new provision, there is no need to look anywhere but at the journals to determine whether the proper procedure has *246been followed.” (Emphasis added.) There can be no question in this case that the journals of both houses say Am.Sub.H.B. No. 107 was given consideration three times. Also, in State ex rel. Herron v. Smith (1886), 44 Ohio St. 348, 7 N.E. 447, paragraph one of the syllabus, this court held that the authenticity of a House journal cannot be impeached by parol evidence.
Additionally, in ComTech Systems, Inc. v. Limbach (1991), 59 Ohio St.3d 96, 100, 570 N.E.2d 1089, 1093-1094, we said “ * * * that the court need look only at the journals to determine whether the proper procedure [re three-consideration rule] had been followed. This has long been the rule in Ohio. * * * Thus, if the legislative journal records that the legislative body considered the bill on three different days, the legislative body did so.” This pronouncement could not be more clear. Justice A.W. Sweeney concurred in ComTech Systems.
Whether or not I might, on the merit question, like to come to some other conclusion is not the issue. The law is clear and unless and until a majority of this court are prepared to overrule Hinkle, all the law on this subject mandates that we find that Am.Sub.H.B. No. 107, as excised by the majority and including a referendum provision, is not unconstitutional. Given our oath to uphold the Constitution and to follow the law, I do not see how any other conclusion can be reached. I would hope that all interests would want and expect us in every case to follow the law wherever it leads.
Finally, it should be remembered that this case only decides the procedure of enactment. The merits (or demerits) of the legislation can still be brought before this court as actual or perceived wrongs occur.
For all the foregoing reasons, I must concur in the majority opinion.
Resnick, J., concurs in the foregoing opinion.